--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF A DEBENTURE (THE “DEBENTURE”) IN AN OFFSHORE TRANSACTION TO A
PERSON THAT IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

THE DEBENTURE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE DEBENTURE
MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED STATES" AND
"U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
DEBENTURE MUST NOT TRADE THE DEBENTURE IN CANADA BEFORE THE DATE THAT IS 4
MONTHS AND A DAY AFTER THE CLOSING DATE (AS DEFINED IN THIS SUBSCRIPTION
AGREEMENT.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

($50,000 Convertible Debenture)

TO: Argentex Mining Corp. (the “Company”)   602-1112 West Pender Street
 Vancouver B.C. V6E 2S1   Canada

Purchase of Debenture

1.                               Subscription and Use of Proceeds

1.1                             The undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase one convertible debenture (the
“Debenture”) in the form attached to this Agreement as Schedule “A” and in the
face amount of USD $50,000 (such subscription and agreement to purchase being
the “Subscription”), for an aggregate purchase price of USD$50,000 (the
“Subscription Proceeds”).

1.2                             On the basis of the representations and
warranties and subject to the terms and conditions set forth herein, including
approval of this Subscription by the TSX Venture Exchange, the Company hereby
irrevocably agrees to sell and issue the Debenture to the Subscriber.

2.                               Payment

2.1                             The Subscription Proceeds must accompany this
Subscription and shall be paid by cashiers cheque or bank draft payable to the
order of the Company, drawn in U.S. funds on a Canadian bank or another bank
reasonably acceptable to the Company or, at the Subscriber’s option, by wire
transfer to the Company pursuant to the wire transfer instructions that will be
provided to the Subscriber upon request.

--------------------------------------------------------------------------------

- 2 -

3.                               Documents Required from Subscriber

3.1                             The Subscriber shall complete, sign and return
to the Company, as soon as possible:

  (a)

an executed copy of this Subscription Agreement, and

        (b)

a fully completed and executed Accredited Investor Questionnaire (the
“Questionnaire” in the form attached hereto as Schedule “B” and

        (c)

on request by the Company, any other documents, questionnaires, notices and
undertakings as may be required by the Company in order to enable or show
compliance with the requirements of regulatory authorities and applicable law.

4.                               Closing

4.1                             Closing of the sale of the Debenture (the
“Closing”) shall occur promptly following receipt of the approval of the TSX
Venture Exchange to this Subscription, or on such later date as may be
determined by the Company (the “Closing Date”).

5.                               Acknowledgements of Subscriber

5.1                             The Subscriber acknowledges and agrees that:

  (a)

none of the Debenture, or the shares of common stock (“Common Shares”) or share
purchase warrants (“Warrants”) that may be issued upon a conversion of the
Debenture, or the shares of common stock (“Warrant Shares”) that may be issued
upon the exercise of any of the Warrants (the Debenture, the Common Shares, the
Warrants and the Warrant Shares may be hereinafter referred to collectively as
the “Securities”) have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, none of them may be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

        (b)

the Company has not undertaken to, and will have no obligation to, register the
Securities, or any of them, under the 1933 Act;

        (c)

no prospectus or offering memorandum within the meaning of the securities laws
has been delivered to, summarized for or seen by the Subscriber in connection
with the sale of the Debenture and the Subscriber is not aware of any prospectus
or offering memorandum having been prepared by the Company;

        (d)

the decision to execute this Subscription Agreement and acquire the Debenture
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

        (e)

there is no government or other insurance covering any of the Securities;

        (f)

it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined in or contemplated by applicable securities
legislation) or any other


--------------------------------------------------------------------------------

- 3 -

document (other than financial statements or any other continuous disclosure
documents, the contents of which are prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Securities (or any of them), and
it has not become aware of any advertisement including, by way of example and
not in limitation, advertisement in any printed media of general and regular
circulation or on radio or television with respect to the distribution of the
Debenture;

  (g)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities or any of them;

        (h)

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov;

        (i)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Debenture hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (j)

if the Subscriber is a Canadian resident, the Company has advised the Subscriber
that the Company is relying on an exemption from the requirements of the
regulatory authorities in Canada requiring that the Company provide the
Subscriber with a prospectus and sell the Securities to the Subscriber through a
person registered to sell securities under the securities laws of the Canadian
Province where the Subscriber resides and, as a consequence of acquiring the
Debenture pursuant to this exemption, certain protections, rights and remedies
provided by the securities laws of that Canadian Province, including statutory
rights of rescission or damages, will not be available to the Subscriber;

        (k)

the Subscriber is not acquiring the Debenture as a result of, and will not
itself engage in, any “directed selling efforts” (as that term is defined in
Regulation S under the 1933 Act) in the United States in respect of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

        (l)

the Subscriber will indemnify the Company and its directors, officers,
employees, agents, advisors and shareholders against, and will hold them
harmless from, any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein or in any document furnished by the Subscriber to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

        (m)

the Subscriber is aware that the Securities are not listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
Subscriber that any of the Securities will become listed on any stock exchange
or automated dealer quotation system except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the NASD’s OTC-BB;


--------------------------------------------------------------------------------

- 4 -

  (n)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell the Debenture
under Canadian provincial securities laws and Canadian National Instrument
45-102;

          (o)

the Company will refuse to register any transfer of the Debenture not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

          (p)

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Debenture, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

          (q)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Company and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and,

          (ii)

applicable resale restrictions.

6.                                Representations, Warranties and Covenants of
the Subscriber

6.1                              The Subscriber hereby represents, warrants and
covenants with and to the Company (which representations, warranties and
covenants shall survive the Closing) and acknowledges that the Company is
relying thereon that:

  (a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

          (b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

          (c)

the Subscriber has duly executed and delivered this Subscription Agreement and,
upon acceptance thereof by the Company, it will constitute a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;

          (d)

the Subscriber is not acquiring the Debenture for the account or benefit of,
directly or indirectly, any U.S. Person, as that term is defined in Regulation
S;

          (e)

the Subscriber is an accredited investor and the Subscriber agrees that the
Company shall not consider the Subscriber's Subscription for acceptance unless
the undersigned provides to the Company, along with an executed copy of this
Agreement:

          (i)

a fully completed and executed Accredited Investor Questionnaire in the form
attached as Schedule B hereto; and


--------------------------------------------------------------------------------

- 5 -

  (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an Accredited Investor;


  (f)

the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

        (g)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

        (h)

the Subscriber has inquired into the applicable securities legislation of its
jurisdiction of residence and the Subscriber either complies with or is exempt
from the applicable securities legislation of the Subscriber's jurisdiction of
residence;

        (i)

the Subscriber is outside the United States and Canada when receiving and
executing this Agreement and is acquiring the Debenture as principal for the
Subscriber's own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Debenture;

        (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber an affiliate of any underwriter of or dealer in
the Securities, nor is it participating, pursuant to a contract or otherwise, in
any distribution of the Securities;

        (k)

the Subscriber agrees that, unless and until the Securities have been registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, it will not offer or sell its Securities in the
United States, directly or indirectly, to U.S. Persons except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act;

        (l)

the Subscriber (i) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Debenture; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

        (m)

the Subscriber has not acquired the Debenture as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of the Debenture which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Debenture;

        (n)

any offer or and sale of any of the Securities prior to the expiration of a
period of six months after the date of original issuance of that respective
Security (the six-month period hereinafter referred to as the "Distribution
Compliance Period") shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state and provincial securities laws;

        (o)

it will not engage in any hedging transactions involving any of the Securities
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws and the Subscriber is not aware of any advertisement of, or any
general solicitation in respect of, any of the Securities; and

        (p)

no person has made to the Subscriber any written or oral representations:


--------------------------------------------------------------------------------

- 6 -

  (i)

that any person will resell or repurchase any of the Securities;

        (ii)

that any person will refund the purchase price of any of the Securities;

        (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system other than the TSX Venture Exchange; except that the Company’s
Common Stock is currently approved for trading on the U.S. Over the Counter
Bulletin Board.

7.                                Acknowledgement and Waiver

7.1                              The Subscriber has acknowledged that the
decision to purchase the Debenture was solely made on the basis of available
information provided to the Subscriber. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of the Debenture.

8.                                Legends

8.1                              The Subscriber hereby acknowledges that that
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Securities will bear a U.S. legend in substantially the
following form:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

 

a Canadian legend in substantially the following form:

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
DEBENTURE MUST NOT TRADE THE DEBENTURE IN CANADA BEFORE _______________[INSERT
THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE CLOSING DATE].

8.2                              The Subscriber hereby acknowledges and agrees
to the Company making a notation on its records or giving instructions to the
registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Subscription Agreement.

--------------------------------------------------------------------------------

- 7 -

9.                                Canadian Resale Restriction

9.1                              The Subscriber acknowledges that the Securities
are subject to resale restrictions in Canada and may not be traded in Canada
except as permitted by the applicable Canadian securities legislation
(collectively, the “Canadian Securities Laws”).

9.2                              The Subscriber acknowledges that pursuant to
Canadian National Instrument 45-102, a subsequent trade in any of the Securities
will be a distribution subject to the prospectus and registration requirements
of the Canadian Securities Laws unless certain conditions are met, including the
following:

  (a)

at least four months (the "Canadian Hold Period") shall have elapsed from the
date on which the Debenture was issued to the Subscriber;

       

during the currency of the Canadian Hold Period, any certificate representing
the any of the Securities is imprinted with the Canadian Legend

        (b)

the trade is not a control distribution (as defined in National Instrument
45-102);

        (c)

no unusual effort is made to prepare the market or to create a demand for the
Securities that are the subject of the trade;

        (d)

no extraordinary commission or consideration is paid to a person or company in
respect of the trade; and

        (e)

if the selling security holder is an insider or officer of the Company, the
selling security holder has no reasonable grounds to believe that the Company is
in default of securities legislation; or

        (f)

the trade qualifies under the provisions of Section 2.14 of National Instrument
45-102.

9.3                              The Subscriber acknowledges that any
certificate representing the Debenture, and any of the Common Shares, Warrants
and Warrant Shares issued prior to the expiration of the Canadian Hold Period,
will have a Canadian Legend imprinted thereon.

10.                              Costs

10.1                              The Subscriber acknowledges and agrees that
all costs and expenses incurred by the Subscriber (including any fees and
disbursements of any special counsel retained by the Subscriber) relating to the
purchase or conversion of the Debenture or the exercise of any of the Warrants
shall be borne by the Subscriber.

11.                              Governing Law

11.1                             This Subscription Agreement is governed by the
laws of the Province of British Columbia and the federal laws of Canada
applicable herein, except to the extent that the laws of Delaware or the federal
securities laws of the United States apply. The Subscriber, in its personal or
corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the courts of
the Province of British Columbia.

12.                              Survival

12.1                             This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Debenture by the
Subscriber pursuant hereto.

--------------------------------------------------------------------------------

- 8 -

13.                               Assignment

13.1                             This Subscription Agreement is not transferable
or assignable.

14.                               Severability

14.1                             The invalidity or unenforceability of any
particular provision of this Subscription Agreement shall not affect or limit
the validity or enforceability of the remaining provisions of this Subscription
Agreement.

15.                               Entire Agreement

15.1                             Except as expressly provided in this
Subscription Agreement and in the agreements, instruments and other documents
contemplated or provided for herein, this Subscription Agreement contains the
entire agreement between the parties with respect to the sale of the Debenture
and there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Company,
its agents or by anyone else. This subscription may only be amended by
instrument in writing signed by the parties hereto.

16.                               Notices

16.1                             All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at 602 - 1112 West
Pender Street, Vancouver B.C. V6E 2S1, Canada; Attention: Mr. Kenneth Hicks or
by fax at (604) 568-1540.

16.2                             The Subscriber hereby acknowledges and agrees
that it will notify the Company at the address or fax number above, or at such
other address or fax number as the Company notifies the Subscriber from time to
time is the current address or fax number of the Company, to maintain with the
Company’s records an updated address to which the Company may mail or transmit
notices and other communications under this Subscription Agreement.

17.                               Collection of Personal Information

17.1                             The Subscriber acknowledges and consents to the
fact that the Company is collecting the Subscriber’s personal information for
the purpose of completing the transactions contemplated by this Subscription
Agreement. The Subscriber further acknowledges and consents to the fact that the
Company may be required by applicable securities laws to provide securities
commissions in Canada or the United States or other authorities with personal
information provided by the Subscriber.

17.2                             The Subscriber, on its own behalf and on behalf
of any other person for whom it is contracting hereunder, acknowledges and
consents to the release by the Company of information regarding the Subscriber's
subscription, including the Subscriber's name, address, telephone number and
registration instructions, the number of securities purchased, the number of
securities of the Company held, the status of the Subscriber as an insider, and,
if applicable, information regarding beneficial ownership of or the principal of
the Subscriber, in compliance with securities regulatory policies to regulatory
authorities in reporting jurisdictions or to other authorities as required by
law and to the transfer agent of the Company for the purpose of arranging for
the preparation of the certificate representing the Debenture. The purpose of
the collection of this information is to ensure that the Company and its
advisors will be able to issue the Debenture to the Subscriber in compliance
with applicable securities laws and the instructions of the Subscriber and to
obtain the information required to be provided in documents required to be filed
with the Exchange and with securities regulatory authorities under applicable
securities laws and other authorities as required by law. In addition, the
Subscriber acknowledges and consents to the collection, use and disclosure of
all such personal information by the any stock exchange on which the Company’s
common shares are listed and other regulatory authorities in accordance with
their requirements, including the provision to third party service providers,
from time to time.

--------------------------------------------------------------------------------

- 9 -

The contact information for the officer of the Issuer who can answer questions
about the collection of information by the Issuer is as follows:

  Name & Title: Kenneth Hicks, President   Company's Name: Argentex Mining Corp.
  Address: Suite 2300, 1066 West Hastings Street, BC V6E 3X2   Phone No.: (604)
601-8366   Fax No.: (604) 408-8893

17.3                              Furthermore, the Subscriber is hereby notified
that:

  (a)

the Company may deliver to the securities commission of any province of Canada
or the Securities and Exchange Commission in the United States certain personal
information pertaining to the Subscriber, including the Subscriber’s full name,
residential address and telephone number, the number of securities purchased by
the Subscriber and the total purchase price paid for such securities, beneficial
ownership information, the prospectus exemption relied on by the Company and the
date of distribution of the security,

        (b)

such information is being collected indirectly by the Securities Commissions
under authority granted in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of the applicable province of Canada,
and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:


  Administrative Assistant to the Director of Corporate Finance   Ontario
Securities Commission   Suite 1903, Box 55, 20 Queen Street West   Toronto,
Ontario, M5H 3S8   Telephone: (416) 593-8086

18.                                Reliance, Indemnity, Notification of Changes
and Survival

18.1                              The representations and warranties in this
Subscription Agreement are made by the Subscriber with the intent that they be
relied upon by the Company in determining its suitability as a purchaser of the
Debenture, and the Subscriber hereby agrees to indemnify the Company against all
losses, claims, costs, expenses and damages or liabilities which any of them may
suffer or incur as a result of reliance thereon. The Subscriber undertakes to
notify the Company immediately of any change in any representation, warranty or
other information relating to the Subscriber set forth in this Subscription
Agreement (and the exhibits, schedules, forms and appendices thereto) which
takes place prior to the Closing.

18.2                              The representations and warranties of the
Subscriber contained in this Agreement shall survive the Closing.

19.                                Counterparts and Electronic Means

19.1                              This Subscription Agreement may be executed in
any number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

--------------------------------------------------------------------------------

- 10 -

20.                                Delivery Instructions

20.1                              The Subscriber hereby directs the Company to
deliver the Debenture to:

  (name)       (address)

20.2                              The Subscriber hereby directs the Company to
cause the Debenture to be registered on the books of the Company as follows:



  (name)       (address)



IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

  (Name of Subscriber – Please type or print)       (Signature and, if
applicable, Office)       (Address of Subscriber)       (City, State or
Province, Postal Code of Subscriber)       (Country of Subscriber)       (Fax
and/or E-mail Address of Subscriber)


--------------------------------------------------------------------------------

- 11 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Debenture is hereby
accepted by the Company.

DATED at ______________________, the________day of ___________________, 2008.

ARGENTEX MINING CORP.

Per:  _________________________________                      Authorized
Signatory


--------------------------------------------------------------------------------

Schedule A

Form of Debenture

     “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
DEBENTURE MUST NOT TRADE THE DEBENTURE IN CANADA BEFORE ______________[INSERT
THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE CLOSING DATE].

Issue Date: December __, 2008

Conversion Price (subject to adjustment herein): U.S.$0.10

U.S. $50,000

CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, ARGENTEX MINING CORPORATION (the “Company”) promises to pay
to __________________- [Insert Investor’s name] or its registered assigns (the
“Holder”), the principal sum of Fifty Thousand Dollars ($50,000) in lawful
currency of the United States (the “Principal Amount”) on demand; provided,
however, that except in the event of a default hereunder demand for repayment
shall not be made hereunder on or before the date that is twelve (12) full
calendar months after the Issue Date shown above (the “Maturity Date”). This
Debenture shall not bear interest. The Company may prepay any portion of the
principal amount of this Debenture without the prior written consent of the
Holder subject, however, to the provisions of Section 3, below.

This Debenture is subject to the following additional provisions:

1.

Subscription Agreement.

   

1.1

This Debenture has been issued pursuant to a subscription agreement between the
Company and the Holder dated December ______________, 2008 (the “Subscription
Agreement”) pursuant to which the Holder purchased this Debenture, and this
Debenture is subject in all respects to the terms of the Subscription Agreement
and incorporates the terms of the Subscription Agreement to the extent that they
do not conflict with the terms of this Debenture. This Debenture may be
transferred or exchanged only in compliance with the Subscription Agreement and
applicable securities laws and regulations.

1

--------------------------------------------------------------------------------


2.

Events of Default.

      2.1

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

      (a)

any default in the payment of the Principal Amount of this Debenture, free of
any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

      (b)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement which failure is not
cured, if possible to cure, within 30 calendar days after notice of such default
is sent by the Holder to the Company; or

      (c)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.

      2.2

If any Event of Default occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash.
Upon payment of the full Principal Amount, together with any other amounts owing
in respect thereof, in accordance herewith, this Debenture shall promptly be
surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

      3.

PrePayment

      3.1

The Company shall have the right to prepay all or any part of sums due under
this Debenture at any time, without penalty or prepayment premium.

      3.2

The prepayment rights provided for herein shall be exercised by giving to the
Holder at least 14 calendar days prior written notice of the Company’s intent to
make a prepayment (a “Prepayment Notice”).

2

--------------------------------------------------------------------------------


3.3

For a period of 10 calendar days after the Company provides the Holder with a
Prepayment Notice, the Holder shall have a pre-emptive right to convert the
principal amount of the Debenture to be prepaid into Units at the applicable
Conversion Price in effect on the date of the Prepayment Notice.

    3.4

The prepayment (less any tax required to be withheld by the Company) shall be
paid by cheque or by such other reasonable means as the Company deems desirable.
The mailing of such cheque from the Company's registered office, or the payment
by such other reasonable means as the Company deems desirable, on or before the
prepayment date shall be deemed to be payment on the prepayment date unless the
cheque is not paid upon presentation or payment by such other means is not
received. Notwithstanding the foregoing, the Company shall be entitled to
require at any time, and from time to time, that the prepayment be paid to the
Holder only upon presentation and surrender at the registered office of the
Company or at any other place or places in British Columbia designated by the
Prepayment Notice. If only a part of the Debenture is to be prepaid, a new
certificate for the balance shall be issued at the expense of the Company.

    3.5

At any time after a Prepayment Notice is given, the Company shall have the right
to deposit the amount of the prepayment with any chartered bank or banks or with
any trust company or trust companies in British Columbia named for such purpose
in the Prepayment Notice to the credit of a special account or accounts in trust
for Holder, to be paid to it upon surrender to such bank or banks or trust
company or trust companies of the certificate or certificates representing the
Debenture. Upon such deposit or deposits being made or upon the prepayment date,
whichever is later, the Debenture shall be and be deemed to be paid and the
rights of the Holder shall be limited to receiving, without interest, the amount
so deposited. Any interest allowed on such deposit or deposits shall accrue to
the Company.

    4.

Conversion.

    4.1

At any time after the Issue Date until this Debenture is no longer outstanding,
this Debenture may be converted into Units at the option of the Holder, in whole
or in part at any time and from time to time. The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”), specifying therein the
amount of principal to be converted and the date on which such conversion is to
be effected (a “Conversion Date”), which shall not be less than 21 days
following the date of delivery of the Notice of Conversion. If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that is 21 days following the date of delivery of the Notice of Conversion.
To effect conversions hereunder, the Holder shall not be required to physically
surrender the Debenture to the Company unless the entire principal amount of
this Debenture has been converted. Conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Debenture in an amount
equal to the applicable conversion. The Holder and the Company shall maintain
records showing the principal amount converted and the date of such conversions.
The Company shall deliver any objection to any Notice of Conversion within five
business days of receipt of such notice. The Holder, by acceptance of this
Debenture, acknowledges and agrees that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof.

    4.2

The number of Units issuable upon a conversion shall be determined by the
quotient obtained by dividing (x) by (y) where (x) is equal to the amount of
outstanding principal to be converted plus any interest to be converted and (y)
is the Conversion Price (as hereinafter defined).

    4.3

Not later than ten Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates representing the Conversion
Shares and the Warrants comprising the Units, which shall bear such restrictive
legends and trading restrictions as are required by applicable law, representing
the number of Conversion Shares and Warrants being acquired upon the conversion
of this Debenture.

    4.4

The conversion price (the “Conversion Price”) in effect on any Conversion Date
shall be U.S$0.10.

 

4.5

If the Company, at any time while this Debenture is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions in shares of
its Common Stock or any other equity or equity

3

--------------------------------------------------------------------------------


equivalent securities payable in shares of Common Stock, (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

    4.6

The Company covenants that, unless it then has authority to issue an unlimited
number of Common Shares, it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Debentures, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder, not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to
reservation of such shares set forth in the Subscription Agreement) be issuable
upon the conversion of the outstanding principal amount of the Debentures and
the exercise of the Warrants. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid and nonassessable.

    4.7

Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, and the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole Conversion Share and one whole Warrant.

    5.

Notices

    5.1

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any Notice of Conversion, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at 602 - 1112
West Pender Street, Vancouver B.C. V6E 2S1, Canada; Attention: Mr. Kenneth Hicks
or by fax at (604) 568-1540 or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m.
(Vancouver Time), (ii) the date after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Vancouver Time) on any date and
earlier than 11:59 p.m. (Vancouver Time) on such date, (iii) the second business
day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

    6.

Definitions.

    6.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:


  (a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the Province of British Columbia are authorized or required by
law or other government action to close.

4

--------------------------------------------------------------------------------


  (b)

“Commission” means the Securities and Exchange Commission and, where applicable,
the British Columbia Securities Commission and the Alberta Securities
Commission.

        (c)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

        (d)

“Conversion Date” shall have the meaning set forth in Section 4.1 hereof.

        (e)

“Conversion Share” means a share of common stock of the Company to be issued
upon conversion, from time-to-time, of sums due pursuant to the Debenture.

        (f)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

        (g)

“Issue Date” shall have the meaning shown on the first page of this Debenture.

        (h)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

        (i)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of December ____________-, 2008, to which the Company and the Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.

        (j)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

        (k)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

        (l)

“Unit” means one Conversion Share and one Warrant.

        (m)

“Warrant” means a share purchase warrant in the form of share purchase warrant
used by the Company with an exercise price of $0.15 and a term expiring on the
earlier of (i) the second anniversary of the date the Warrant is issued and (ii)
the fifth anniversary of the Issue Date of this Debenture. For clarity, the
right to receive or exercise any Warrant hereunder shall expire on the fifth
anniversary of the Issue Date of this Debenture.


7.

Replacement of debenture if lost or destroyed.

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for
the lost, stolen or destroyed Debenture, a new Debenture for the principal
amount of this Debenture so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Debenture, and of
the ownership hereof, and indemnity, if requested, all reasonably satisfactory
to the Company.

8.

Governing law.

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the Province of British Columbia,
without regard to the principles of conflicts of law thereof.

5

--------------------------------------------------------------------------------


9.

Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

10.

Usury

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
amount deemed to be interest due hereunder violates applicable laws governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum permitted rate of interest. The Company covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law or other law which would prohibit or
forgive the Company from paying all or any portion of the principal of or
interest on this Debenture as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

11.

Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

  ARGENTEX MINING CORP.               By:  _________________________________    
                 Ken Hicks,                      President

6

--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and, if applicable, interest
due under the Convertible Debenture of ARGENTEX MINING CORPORATION, a Delaware
corporation (the “Company”), due on ____________-, 200__, into shares of Common
Stock (each a “Conversion Share”), par value $0.001 per share, of the Company
and _______________non-transferable share purchase warrants (each a “Warrant”)
according to the conditions hereof, as of the date written below. If Conversion
Shares and Warrants are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Debentures to be Converted:

If Applicable, the Amount of Interest to be Converted:

Number of Conversion Shares to be issued:

Number of Warrants to be issued:

Signature:

_________________________________

Print Name:

_________________________________

Print Address:

_________________________________

_________________________________

_________________________________


--------------------------------------------------------------------------------

- A2 -

Schedule B

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned Subscriber hereby represents, warrants and certifies to Argentex
Mining Corporation, as an integral part of the Subscription Agreement to which
this Questionnaire is attached, that he, she or it is and at Closing will be,
correctly and in all respects described by the category or categories set forth
directly next to which the Subscriber has marked below.

[ ] (1) a Canadian financial institution, or a Schedule III bank.       [ ] (2)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).       [ ] (3) a subsidiary of any
person referred to in paragraphs (1) or (2), if the person owns all of the
voting securities of the subsidiary, except the voting securities required by
law to be owned by directors of that subsidiary.       [ ] (4) a person
registered under the securities legislation of a jurisdiction of Canada as an
adviser or dealer, other than a person registered solely as a limited market
dealer under one or both of the Securities Act (Ontario) or the Securities Act
(Newfoundland and Labrador).       [ ] (5) an individual registered or formerly
registered under the securities legislation of a jurisdiction of Canada as a
representative of a person referred to in paragraph (4).       [ ] (6) the
Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.       [ ] (7) a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Québec.       [ ]
(8) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government.
      [ ] (9) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada.       [ ] (10) an
individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000.       [ ] (11) an
individual whose net income before taxes exceeded $200,000 in each of the 2 most
recent calendar years or whose net income before taxes combined with that of a
spouse exceeded $300,000 in each of the 2 most recent calendar years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year.       [ ] (12)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000.

      [ ] (13)

 a person, other than an individual or investment fund, that has net assets of
at least $5,000,000 as shown on its most recently prepared financial statements.

      [ ] (14) an investment fund that distributes or has distributed its
securities only to

      (a)

a person that is or was an accredited investor at the time of the distribution,

      (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106, or

(c) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106.


--------------------------------------------------------------------------------

- A3 -

[ ] (15) an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.       [ ] (16) a
trust company or trust corporation registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust corporation, as the
case may be.       [ ] (17) a person acting on behalf of a fully managed account
managed by that person, if that person      

  (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (b)

in Ontario, is purchasing a security that is not a security of an investment
fund.

     

[ ] (18) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded.       [ ] (19)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.       [ ] (20) a person in respect of which all of the owners of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors.    
 

[ ] (21) an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser.       [ ] (22) a
person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (a)

an accredited investor, or

        (b)

an exempt subscriber in Alberta or British Columbia after NI 45-106 comes into
force.


--------------------------------------------------------------------------------

- A4 -

Note: A summary of the meanings of some of the terms used in this Accredited
Investor Questionnaire follows the signature block below.

DATED___________________ , 200__

  Signature of Subscriber       Name of Subscriber           Address of
Subscriber

For the purposes of this Accredited Investor Questionnaire, the following
definitions are included for convenience:

  (a)

“affiliate” means that an issuer is an affiliate of another issuer if:

          (i)

one of them is the subsidiary of the other, or

          (ii)

each of them is controlled by the same person.

          (b)

“Canadian financial institution” means

          (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

          (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

          (c)

“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

          (d)

“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Quebec where control person means any
person that holds or is one of a combination of persons that holds

          (i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

          (ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer.

          (e)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

          (f)

“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;


--------------------------------------------------------------------------------

- A5 -

  (g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

            (h)

“mutual fund” means:

            (i)

for the purposes of British Columbia law,

            (A)

an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,

            (B)

an issuer described in an order that the commission may make under section 3.2
of the Securities Act (B.C.), and

            (C)

an issuer that is in a class of prescribed issuers,

           

but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (B.C.);

            (ii)

for the purposes of Alberta law,

            (A)

an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

            (B)

an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

           

but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;

            (iii)

for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

            (iv)

for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;

            (i)

“non-redeemable investment fund” means an issuer:

            (i)

whose primary purpose is to invest money provided by its security holders;

            (ii)

that does not invest,

            (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

            (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

            (iii)

that is not a mutual fund;


--------------------------------------------------------------------------------

- A6 -

  (j)

“person” includes

          (i)

an individual,

          (ii)

a corporation,

          (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

          (iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

          (k)

“portfolio adviser” means:

          (i)

a portfolio manager; or

          (ii)

a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

          (l)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

          (m)

“spouse” means an individual who:

          (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

          (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

          (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

          (n)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.


--------------------------------------------------------------------------------